 

April 18, 2013

 

Re:Eos Petro, Inc. Loan

 

Dear Vicki P. Rollins:

 

Reference is made to the Loan Agreement dated June 18, 2012, as subsequently
amended (the “Loan”) by and between Eos Petro, Inc. (“Eos”) and Vicki P. Rollins
(“Lender,” collectively referred to with Eos as the “Parties”).

 

You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following:

 

1.The Parties hereby agree that the maturity date of the Loan is extended to
August 31, 2013.

2.The Parties hereby acknowledge that the following is a complete and accurate
summary of the amount loaned to Eos under the Loan, the interest accruing
thereon, the maturity date of the Loan, as amended by this Letter Agreement, and
any consideration given or promised to be given to Lender under the Loan through
the date first written above:

On June 18, 2012, Eos entered into the Loan to obtain a $350,000 loan from
Lender. The maturity date of the Loan is August 31, 2013, and the Loan and
accrues interest at 6% per annum. In the event that the Loan is not repaid on or
before the maturity date, all unpaid principal and accrued unpaid interest
thereon will begin to accrue interest at a rate of 18% per annum. Eos agreed to
issue to Lender 175,000 warrants to purchase common stock with an exercise price
of $2.50 and a two-year term. These warrants were converted into warrants of
Cellteck, Inc., Eos’ parent company, with substantially similar terms on October
12, 2012, pursuant to the terms of a merger agreement between Cellteck, Inc. and
Eos.

 

Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below. Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.

 

Sincerely,

 

NIKOLAS KONSTANT, signing in his
individual capacity and as the CEO of Eos
Petro, Inc., a Delaware corporation

 

/s/ Nikolas Konstant  

 

ACKNOWLEDGED AND AGREED TO ON APRIL 18, 2013 BY:

    Vicki P. Rollins     By:  /s/ Vicki Rollins   Name: Vicki P. Rollins  

 

Page 1

 

